DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 have been examined and rejected.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 5
The claimed, “A traffic redirection method”, comprise a claim limitation that determine that an application program is sending a traffic data packet using “a traffic data packet based on the multi-packet recognition method according to claim 1”, the claim further include obtaining a preconfigured routing policy for the application that sending the data packet and forwarding the traffic data packet using the routing policy; 

It is recommended that claim 5 be rewritten in either proper independent or dependent form.

As per claim 9
“A traffic redirection method” has been claimed that comprise a claim limitation that determine that an application program is sending a traffic data packet using “a traffic data packet based on the packet recognition according to claim 6”, the claim further include limitations of obtaining a preconfigured routing policy for the application that sending the data packet and forwarding the traffic data packet using the routing policy; 
It is unclear how the determined application program using the pre-configured routing policy using traffic redirection method of the claim 9, sending “a traffic data 
It is recommended that claim 9 be rewritten in either proper independent or dependent form.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. PGPub 2013/0041934 hereafter Anna) in view of Albert et al. (U.S. PGPub 2014/0149580).
As per claims 1,
Anna teaches

comprising: obtaining a first data packet transmitted from a client terminal after a connection between the client terminal and a destination server is established, wherein the first data packet is a first data packet to carry first application layer data(Anna, see fig. 6A-6B, 7, para 0242, 0245, a single flow 600a may comprise packets of multiple transactions 602a-602c, a packet of transaction 1 602a represent the first packet received by an appliance for tracking application layer flow via a multi-connection intermediary device as shown in fig 6C, where the appliance stay in between the connection client 102 and server 100, fig. 7 shows the first data packet); 
Anna fails to exclusively teach determining whether a format feature in the first application layer data of the first data packet matches a data packet format feature of any known application program and when a matched application program is found obtaining a second data packet, wherein the second data packet is a second data packet that is transmitted through the connection and carries second application layer data; 
In a similar field of endeavor Albert teaches determining whether a format feature in the first application layer data of the first data packet matches a data packet format 
and when a matched application program is found obtaining a second data packet (Albert, see para 0053, 0058, 0059, at step 496, it is determined whether a transaction is completed (a transaction related to application program session has been matched) representing TCP payloads in both directions involve only transactions after a particular transaction, if the transaction has not completed representing other packets  that , control passes back to step 402 to receive the next IP datagram (second data packet) for the transaction or the TCP session, it is determined whether TCP FIN data packets, such as data packet 349, have been received and acknowledged by both client and server. If the TCP session has not ended, control passes back to step 402 to receive the next IP datagram for the TCP session)
wherein the second data packet is a second data packet that is transmitted through the connection and carries second application layer data (Albert, see para 0049 HTTP transactions are numbered by ordinal numbers starting with one for the first HTTP transaction within a session, a session is uniquely indicated by a pair of IP addresses and a pair of TCP port numbers address of the host for server second transaction in the second ipdata datagram in the tcp payload second application layer data will second session number, port and address of the host for server will be different than the first application layer data of the first IP datagram);
and when the format feature in the application layer data of the second data packet matches the matched application program and the second data packet satisfies 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Anna with the teaching of albert as doing so would provide an efficient method for techniques that separately account for multiple transactions in the same data packets communicated over a network that apportion IP bytes to each of multiple HTTP transaction as application layer data in a single TCP datagram (Albert see para 0015).

As per claim 2
Anna in view of Albert teaches the multi-packet recognition method of claim 1, wherein the determining of whether the second data packet satisfies a pre-configured condition includes: determining whether specific bytes in the application layer data of the second data packet match the corresponding bytes in the application layer data of the first data packet, and a transmission direction of the second data packet matches a 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Anna with the teaching of Albert and the motivation to do so would be the same as claim 1.

As per claim 3
Anna in view of Albert teaches the multi-packet recognition method of claim 1, wherein: the first data packet carries an IP address and a port number of the destination server; and before determining an application program matching the format feature of the first data packet, the multi-packet recognition method further includes: based on the IP address and the port number of the destination server carried in the first data packet, determining whether index information matching the first data packet is present in a pre-configured database, wherein the index information includes an IP address and a port number of a server, and the database stores mapping relationships between the index information and the application programs (Anna see para 0252-0260, a collector may comprise a device that receives IPFIX records from one or more exporters. In other 
when it is determined that the matched index information is present, recognizing the application program corresponding to the index information as the application program associated with the first data packet; and when it is determined that no matched index information is present, executing a step of determining an application program matching the format feature of the first data packet (Anna see 0305-0307, At steps 1502 and 1504, a monitoring or metering process executed by the intermediary device may record one or more application layer or transport layer characteristics of each flow  these application layer or transport layer characteristics may be recorded in addition to network layer characteristics of the flow using the index, the characteristics may be recorded in an application-specific flow record (AppFlow), step 1506,determine that the session or transaction of the first flow corresponds to the session or transaction of the second flow by identifying one or more identical characteristics of the flows, such as destination IP, destination port, source IP, source port, transaction type, application or service that generated the data, HTTP request or response header information, sequence numbers, or any other type and form of information, at step 1508, a session or transaction identifier with the recorded characteristics of the first flow and second 
As per claim 4
Anna in view of Albert teaches multi-packet recognition method of claim 3, wherein: the first data packet also carries a protocol type of the connection between the client terminal and the destination server; the index information also includes a protocol type of the connection between the client terminal and the destination server (Anna see para 0252-0260, a collector may comprise a device that receives IPFIX records from one or more exporters, a collector and exporter may be modules executed by a single device, such as an intermediary, the collector may store data in a database with key fields as an index , a flow classifier 606 or recorder 608 may identify and record one or more transport layer attributes of a metered flow, IP version number, such as IPv4 or IPv6, Source IP address [Destination IP address, IP protocol type (TCP, UDP, ICMP, etc. . . . ); 
and-6-Attorney Docket No.00215.0074.00 US determining whether the index information matching the first data packet is present in the pre-configured database includes: based on the IP address and the port number of the destination server carried in the data packet and the protocol type carried in the first data packet, determining whether the index information matching the first data packet is present in the pre-configured database (Anna see para 0306, the sessions or transactions of the two flows correspond or are related may comprise identifying one or more identical characteristics of the flows, such as destination IP, destination port, source IP, source port, transaction type, application or service that 

As per claim 5
Anna in view of Albert teaches traffic redirection method, comprising: determining an application program sending

As per claim 6
Anna teaches data packet recognition method (Anna, see para 0234,  transaction level or application layer information may be tracked via the intermediary, including one or more of: (i) the request method; (ii) response codes; (iii) URLs; (iv) HTTP cookies; (v) RTT of both ends of the transaction in a quad flow arrangement; (vi) server time to 
based on an IP address and a port number of the destination server carried in the first data packet, determining whether index information matching the first data packet is present in a pre-configured database, wherein the index information includes an IP address and a port number of a server, and the database stores mapping relationships between the index information and the application programs (Anna see para 0252-0260, a collector may comprise a device that receives IPFIX records from one or more exporters, a collector and exporter may be modules executed by a single device, such as an intermediary, the collector may store data in a database with key fields as an index, a flow classifier 606 or recorder 608 may identify and record one or more transport layer attributes of a metered flow, IP version number, such as IPv4 or IPv6, Source IP address [Destination IP address, IP protocol type (TCP, UDP, ICMP, 
when it is determined that the matched index information is present, recognizing the application program corresponding to the index information as the application program sending  the first data packet; when it is determined that no matched index information is present, determining an application program matching a format feature of the first data packet (Anna see 0305-0307, At steps 1502 and 1504, a monitoring or metering process executed by the intermediary device may record one or more application layer or transport layer characteristics of each flow  these application layer or transport layer characteristics may be recorded in addition to network layer characteristics of the flow using the index, the characteristics may be recorded in an application-specific flow record (AppFlow), step 1506,determine that the session or transaction of the first flow corresponds to the session or transaction of the second flow by identifying one or more identical characteristics of the flows, such as destination IP, destination port, source IP, source port, transaction type, application or service that generated the data, HTTP request or response header information, sequence numbers, or any other type and form of information, at step 1508, a session or transaction identifier with the recorded characteristics of the first flow and second flow, the session or transaction identifier representing the application represented by a predetermine bit or bits set to identify a sub-characteristic, such as an ingress or egress flow); 
when the matched application program is found, and the application programs corresponding to the IP address of the destination server include the matched application program, recognizing the matched application program as the application 
Anna fails to exclusively teach,
when the matched application program is found, but the IP address of the destination server is absent in the pre-configured database or the application programs corresponding to the IP address of the destination server do not include the matched application program, obtaining a second data packet, wherein the second data packet is a second data packet that is transmitted through the connection and carries second application layer data; and when the format feature of the second data packet matches the matched application program and the second data packet satisfies a pre-configured condition, recognizing the matched application program as the application program sending the first data packet.  
In a similar field of endeavor Albert teaches when the matched application program is found, but the IP address of the destination server is absent in the pre-configured database or the application programs corresponding to the IP address of the destination server do not include the matched application program, obtaining a second data packet (Albert, see para 0053, 0058, 00590082 step 412, the first HTTP transaction record 520a in the HTTP transaction table 510 is made the current transaction record. In step 413, it is determined whether the value in the SEQ # field of 
wherein the second data packet is a second data packet that is transmitted through the connection and carries second application layer data (Albert, see para 0049 HTTP transactions are numbered by ordinal numbers starting with one for the first HTTP transaction within a session, a session is uniquely indicated by a pair of IP addresses and a pair of TCP port numbers address of the host for server second transaction in the second ipdata datagram in the tcp payload second application layer data will second session number, port and address of the host for server will be different than the first application layer data of the first ip datagram);
and when the format feature in the application layer data of the second data packet matches the matched application program and the second data packet satisfies a pre-configured condition, recognizing the matched application program as the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Anna with the teaching of albert as doing so would provide an efficient method for techniques that separately account for multiple transactions in the same data packets communicated over a network that apportion IP bytes to each of multiple HTTP transaction as application layer data in a single TCP datagram (Albert see para 0015).

As per claim 7
Anna in view of Albert teaches the data packet recognition method of claim 6, wherein: the first data packet also carries a protocol type of the connection between the client terminal and the destination server;  -8-Attorney Docket No.00215.0074.00 US the index information also includes a protocol type of the connection between the client terminal and the destination server (Anna see para 0252-0260, a collector may comprise a device that receives IPFIX records from one or more exporters. In other embodiments, a collector and exporter 
and determining whether the index information matching the first data packet is present in the pre-configured database includes: based on the IP address and the port number of the destination server carried in the data packet and the protocol type carried in the first data packet, determining whether the index information matching the first data packet is present in the pre-configured database (Anna see 0305-0307, At steps 1502 and 1504, a monitoring or metering process executed by the intermediary device may record one or more application layer or transport layer characteristics of each flow  these application layer or transport layer characteristics may be recorded in addition to network layer characteristics of the flow using the index, the characteristics may be recorded in an application-specific flow record (AppFlow), step 1506,determine that the session or transaction of the first flow corresponds to the session or transaction of the second flow by identifying one or more identical characteristics of the flows, such as destination IP, destination port, source IP, source port, transaction type, application or service that generated the data, HTTP request or response header information, sequence numbers, or any other type and form of information, at step 1508, a session or transaction identifier with the recorded characteristics of the first flow and second 

 As per claim 8
Anna in view of Albert teaches the data packet recognition method of claim 6, wherein the determining of whether the second data packet satisfies a pre-configured condition includes: determining whether specific bytes in the application layer data of the second data packet are the same as the corresponding bytes in the application layer data of the first data packet, and a transmission direction of the second data packet matches a data transmission direction of the matched application program (Albert, see para 0076-0077, step 432 it is determined whether one less than the ACK value is greater than the value in the end sequence # field in the opposite direction field of the current transaction, if it is determined in step 432 that one less than the ACK value is not greater than the value in the end sequence # field (specific bytes match) in the opposite direction field of the current transaction ( transmission direction of the second data packet matches a data transmission direction), then the ACK datagram is acknowledging the HTTP transaction for the current transaction record).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Anna with the teaching of Albert and the motivation to do so would be the same as claim 6.


Anna in view of Albert teaches a traffic redirection method, comprising: determining an application program sending a traffic data packet based on the data packet recognition method according to 6; obtaining a pre-configured routing policy corresponding to the application program; and based on the routing policy, forwarding the traffic data packet (Anna see para 0242 o FIG. 6B, in some embodiments, a single flow 600a may comprise packets of multiple transactions 602a-602c, these transactions may not be identifiable using only network layer flow information, which may only classify the flow based on the incoming or outgoing interfaces/routes. Even though actual flow is more or less the same in layer 3 and layer 4, in many embodiments, the frequency of information and number of classified flows differ drastically. For example at layer 3, if the flows are classified based on the outgoing interfaces and device has 6 interfaces, outgoing data is divided into 6 different flows. Instead, to properly capture and identify these packets within the flow) 

7.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Annamalaisami et al. (U.S. PGPub 2013/0041934 hereafter Anna) in view of Albert et a. (U.S. PGPub 2014/0149580) in view of Larson et al.(U.S. PGPub 2016/0021077).
As per claim 10
Anna in view of Albert teaches a teach the traffic redirection method of claim 9, yet fails to teach wherein after the matched application program is found, but the IP address of the destination server is absent in the pre-configured database or the application programs corresponding to the IP address of the destination server do not 
In a similar field of endeavor Larson teaches wherein after the matched application program is found, but the IP address of the destination server is absent in the pre-configured database or the application programs corresponding to the IP address of the destination server do not include the matched application program, and before obtaining a second data packet, the method further includes: selecting a pre-configured routing path to forward the first data packet, wherein the pre-configured routing path has less desired transmission quality than the routing path corresponding to the application program matched by the routing policy (Larson see para 0243-025, each packet is readied for transmission, source and destination IP addresses (or other discriminator values) are selected from transmit table 2308 according to any of the various algorithms , and packets containing these source/destination address pairs, which correspond to the node to which the four transmission paths are linked, are generated to a transmission path switch 2307Switch 2307, selects from one of the available transmission paths according to a weight distribution table 2306, initially, each link's weight value can be set such that it is proportional to its bandwidth, as “steady-state” value, packet receiver 2303 generates an output to a link quality measurement function 2304 that operates as described above to determine the quality of each transmission path,  load balancing is performed using information garnered during the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Anna in view of Albert with the teaching of Larson as doing so would provide an efficient method for a traffic limiter that regulates incoming packets by limiting the rate at which a transmitter can be synchronized with a receiver using a signaling synchronizer that allows a large number of nodes to communicate with a central node by partitioning the communication function between two separate entities (Larson see para 0024).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2014/0173094 which teaches a method for classifying application traffic by emulating multiple application server;
U.S. PGPub 2015/0215285 which describes a method for application layer parameter indexing for application association;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457